--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3

 
AMENDED AND RESTATED PROMISSORY NOTE




$800,000
October 20, 2006
  
FOR VALUE RECEIVED, DRIVEITAWAY, INC., a Delaware corporation (the “Company”),
hereby promises to pay to the order of ZONE MINING LIMITED, a Nevada
corporation, (the “Holder”), the principal sum of $800,000 on or before
September 21, 2007 (the “Maturity Date”), and to pay interest to the Holder on
the then outstanding principal amount of this Note in accordance with the
provisions hereof.


The Company shall pay interest, in cash, to the Holder on the then outstanding
principal amount of this Note at the rate of 12% per annum, payable monthly in
arrears in cash via wire transfer or by automated bank transfer in immediately
available and freely transferable funds (as requested by Holder), on the last
day of each month for the period beginning on the date of this Note and ending
on the Maturity Date or such earlier or later time when this Note is paid or
prepaid in full (except that, if any such date is not a business day, then such
payment shall be due on the next succeeding business day) (each such date, an
“Interest Payment Date”).


Interest shall be calculated on the basis of a 360-day year and shall accrue
daily commencing on the date of this Note until payment in full of the principal
sum, together with all accrued and unpaid interest and other amounts which may
become due hereunder, has been made.


All overdue accrued and unpaid interest to be paid hereunder shall entail a late
fee at the rate of 18% per annum (or such lower maximum amount of interest
permitted to be charged under applicable law or regulation) (“Late Fee”) which
will accrue daily, from the date such interest is due hereunder through and
including the date of payment.


The Company may prepay all or any portion of the then outstanding principal
amount of this Note without any prepayment premium or discount by providing
Holder not less than 30 days prior written notice.


“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


i.  any default in the payment of any amount due under this Note when the same
shall become due and payable (whether on the Maturity Date or by acceleration or
otherwise) which is not cured within three (3) business days;


ii.  the Company shall fail to observe or perform any other covenant or
agreement contained in this Note or any document or agreement securing this Note
which failure is not cured, if possible to cure, within the earlier to occur of
(A) 10 Business Days after notice of such default sent by the Holder or by any
other Holder and (B) 10 Business Days after the Company shall become or should
have become aware of such failure;
 
1

--------------------------------------------------------------------------------




iii.  any of the following events shall have occurred (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company; (b) there is commenced
against the Company any such case or proceeding that is not dismissed within 60
days after commencement; (c) the Company is adjudicated insolvent or bankrupt or
any order of relief or other order approving any such case or proceeding is
entered; (d) the Company suffers any appointment of any custodian or the like
for it or any substantial part of its property that is not discharged or stayed
within 60 days; (e) the Company makes a general assignment for the benefit of
creditors; (f) the Company calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; (g) the
Company, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing; or (h) an
application for the appointment of a receiver or liquidator for the Company or
any of its material assets; or


iv.  the Company shall default in any of its obligations under any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement of the Company in an amount exceeding
$100,000, whether such indebtedness now exists or shall hereafter be created and
such default shall result in such indebtedness becoming or being declared due
and payable prior to the date on which it would otherwise become due and
payable.


If any Event of Default occurs, the full principal amount of this Note, together
with interest and other amounts owing in respect thereof, to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash. Commencing 5 days after the occurrence of any Event of Default that
results in the eventual acceleration of this Note, the interest rate on this
Note while such Event of Default is continuing shall accrue at the rate of 18%
per annum, or such lower maximum amount of interest permitted to be charged
under applicable law or regulation. All Notes for which the full principal
amount hereunder shall have been paid in accordance herewith shall promptly be
surrendered to or as directed by the Company. The Holder need not provide and
the Company hereby waives any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Note holder until such time, if any, as full payment
shall have been received by it. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.
 
2

--------------------------------------------------------------------------------




          Affirmative Covenants. So long as any portion of this Note is
outstanding and unless the Holder otherwise consents in writing, which consent
may be withheld in the sole discretion of the Holder, the Company will:


a)                  Taxes and Liens.  Promptly pay, or cause to be paid, all
taxes, assessments and other governmental charges which may lawfully be levied
or assessed upon the income or profits of the Company, or upon any property,
real, personal or mixed, belonging to the Company, or upon any part thereof, and
also any lawful claims for labor, material and supplies which if unpaid, might
become a lien or charge against any such property; provided, however, the
Company shall not be required to pay any such tax, assessment, charge, levy or
claim so long as the validity thereof shall be actively contested in good faith
by proper proceedings; but, provided further that any such tax, assessment,
charge, levy or claim shall be paid or bonded in a manner satisfactory to the
Holder upon the commencement of proceedings to foreclose any lien securing the
same.


b)                  Business and Existence.  Do or cause to be done all things
necessary to preserve and to keep in full force and effect any licenses
necessary to the business of the Company, its corporate existence and rights of
its franchises, trade names, trademarks, and permits which are reasonably
necessary for the continuance of its business; and continue to engage
principally in the business currently operated by the Company.
 
c)                  Insurance and Properties.  Keep its business and properties
insured at all times with responsible insurance companies and carry such types
and amounts of insurance as are required by all federal, state and local
governments in the areas which the Company does business and as are usually
carried by entities engaged in the same or similar business similarly situated. 
In addition, the Company shall maintain in full force and effect policies of
liability insurance in amounts at least equal to that currently in effect.
 
d)                  Maintain Property and Assets.  Maintain its property and
assets in good order and repair and, from time to time, make all needed and
proper repairs, renewals, replacements, additions and improvements thereto, so
that the business carried on may be properly and advantageously conducted at all
times in accordance with prudent business management, and maintain annually
adequate reserves for maintenance thereof.
 
e)                  True Books.  Keep true books of record and account in which
full, true and correct entries will be made of all of its dealings and
transactions, and set aside on its books such reserves as may be required by
GAAP, consistently applied, with respect to all taxes, assessments, charges,
levies and claims referred to in (a) above, and with respect to its business in
general, and include such reserves in interim as well as year-end financial
statements.
 
3

--------------------------------------------------------------------------------


 
f)                    Right of Inspection.  Permit any person designated by the
Holder, at the Holder’s expense, to visit and inspect any of the properties,
books and financial reports of the Company, all at such reasonable times upon
three (3) Business Days prior notice to Company, and as often as the Holder may
reasonably request, provided the Holder does not unreasonably interfere with the
daily operations of the Company.
 
g)                  Observance of Laws.  Conform to and duly observe all laws,
regulations and other valid requirements of any regulatory authority with
respect to the conduct of its business except those that would not cause a
material adverse effect, as determined in the reasonable discretion of the
Holder.
 
h)                  Company’s Knowledge of Default.  Upon an officer or director
of the Company obtaining knowledge of, or threat of, an Event of Default
hereunder, cause such officer to promptly, within no more than five (5) Business
Days, deliver to the Holder notice thereof specifying the nature thereof, the
period of existence thereof, and what action the Company has taken and/or
proposes to take with respect thereto.
 
i)                    Notice of Proceedings.  Upon an officer or director of the
Company obtaining knowledge of any material litigation, dispute or proceedings
being instituted or threatened against the Company, or any attachment, levy,
execution or other process being instituted against any assets of the Company,
cause such officer to promptly, within no more than five (5) Business Days, give
the Holder written notice of such litigation, dispute, proceeding, levy,
execution or other process.
 
j)                    Certificate of Covenant Compliance Within 30 days of the
last day of each March, June, September and December, the Company will issue a
Certificate of Covenant Compliance, executed by either the Chief Executive
Officer or Chief Financial Officer, in the form attached of Exhibit A attached
hereto.  If the Company is not in compliance with the affirmative covenants
specified in this section, the Company will modify the Certificate of Covenant
Compliance by stating the exception and providing a detailed explanation of the
non-compliance.
 
k)                    Payment of Holder’s Expenses.  If at any time or times
hereafter, Holder employs counsel in connection with the execution and
consummation of the transactions contemplated by this Note or to commence,
defend or intervene, file a petition, complaint, answer, motion or other
pleading, or to take any action in or with respect to any suit or proceeding
(bankruptcy or otherwise) relating to this Note, or any other agreement,
guaranty, note, instrument or document heretofore, now or at any time or times
hereafter executed by the Company and delivered to Holder, or to enforce any
rights of Holder hereunder whether before or after the occurrence of any Event
of Default, or to collect any of the Liabilities, then in any of such events,
all of the reasonable attorneys’ fees arising from such services, and any
expenses, costs and charges relating thereto, shall be part of the Liabilities,
payable on demand.
 
4

--------------------------------------------------------------------------------


 
l)                    Financial Reporting.  The Company shall provide to Holder
audited annual financial statements, audited by its independent certified public
accounting firm.  Said financial statements shall be prepared in accordance with
GAAP, consistently applied, and shall be delivered to Holder within ninety (90)
days after the close of the Company’s fiscal year.  The Company’s fiscal year
ends on _______, and shall not be changed without the prior written consent of
the Holder.  The Company shall provide to Holder unaudited quarterly financial
statements (including period to date and year to date actual to prior periods)
presented in accordance with GAAP, consistently applied (subject to such
exceptions for interim financials as may be noted by the Company thereon), and
shall be delivered to Holder within forty-five (45) days after the close of each
fiscal quarter of the Company.  
 
m)                  Financial Covenants.  Commencing upon the date forty-five
(45) days following the date of this Agreement and thereafter continuing until
the Termination Date, the Company must maintain the following ratios:
 
                        (i)         Cash Interest Coverage. Until this Note is
repaid in full, the Company shall maintain a Consolidated EBITDA ratio, based on
any of the Company’s quarterly financial statements (as determined on the last
day of each fiscal quarter for the immediately preceding quarter), of 2.0 or
greater.  The Consolidated EBITDA ratio is defined as Consolidated EBITDA
divided by Interest Expense (Consolidated EBITDA ÷ Interest Expense).
 
                        (ii)        Cash Flow Coverage Ratio.  The ratio of (a)
the Company’s Cash Flow to (b) the sum of (i) the Company’s consolidated
Interest Expense plus (ii) the Company’s scheduled payments of principal
(including the principal component of capital leases) to be paid during the 12
months following any date of determination shall at all times exceed (1) 1.5 to
1.0.  Compliance with the ratio will be tested as of the last day of each month,
with Cash Flow and Interest Expense being calculated for the twelve months then
ended.
           
                        (iii)       Current Ratio.  The Company will at all
times maintain a Current Ratio of not less than 1.5 to 1.0.  The Current Ratio
shall be calculated and tested quarterly as of the last day of each fiscal
quarter of the Company.
 
                        (iv)       Actual versus Budget.  The Company shall on a
quarterly basis achieve 75 percent of its budgeted revenue and income.  Budget
numbers shall be those delivered to Holder contemporaneously herewith and then
on an annual calendar basis. 


Negative Covenants. So long as any portion of this Note is outstanding, without
the prior written consent of the Holder, which consent may be withheld in the
sole discretion of the Holder, the Company shall not and shall not permit any of
its subsidiaries to directly or indirectly:


a)     Indebtedness. Enter into, create, incur, assume or suffer to exist any
indebtedness or liens, on or with respect to any of its property or assets now
owned or hereafter acquired or any interest therein or any income or profits
therefrom that is senior to, or pari passu with, in any respect, the Company’s
obligations under the Note; provided, however, that this provision shall not
prevent the Company from entering into any transaction, the purpose of which is
to repay this Note, provided all proper notices are given in accordance
herewith;
 
5

--------------------------------------------------------------------------------




b)     Repayment of Indebtedness. Repay any principal due and owing on any
promissory notes, debentures, or other forms of indebtedness, other than (i)
periodic interest payments due and owing thereunder; or (ii) repayment of any
principal amount or interest due or becoming due under this Note;


c)     Repurchase of Shares. Repurchase or offer to repurchase or otherwise
acquire any shares of its Common Stock or other equity securities;


d)     Bylaws. Amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Holder in its capacity as
a holder of this Note;


e)     Loans and Investments. Lend or advance money, credit or property to any
person or entity, or invest in (by capital contribution or otherwise), or
purchase or repurchase the stock or indebtedness or assets or properties of any
person or entity, or agree to do any of the foregoing, other than in the
ordinary course of business;


f)     Guarantees. Assume, endorse or otherwise become or remain liable in
connection with the obligations (including accounts payable) of any other person
or entity, other than in the ordinary course of business;


g)     Sale of Assets, Dissolution, Etc. Transfer, sell, assign, lease or
otherwise dispose of any of its properties or assets, or any assets or
properties necessary or desirable for the proper conduct of its business, or
transfer, sell, assign or otherwise dispose of any of its accounts, or contract
rights to any person or entity, or change the nature of its business, wind up,
liquidate or dissolve, or agree to any of the foregoing, other than in the
ordinary course of business;


h)     Acquisition of Assets. Agree to purchase, acquire, or lease of any assets
of any person, other than in the ordinary course of business;


i)     Subsidiaries. Establish or form a partially or wholly owned subsidiary or
sell, transfer or assign any interest in the Company’s existing subsidiaries;


j)     No Further Issuance of Securities. Create, issue or permit the issuance
of any additional securities of the Company or of any of its subsidiaries, if
any, or any rights, options or warrants to acquire any such securities;


k)     No Dividends; No Redemption. Declare any dividend, pay or set aside for
payment any dividend or other distribution, in cash, stock, or other property,
or make any payment to any related parties, including to any preferred
stockholders, as a dividend, redemption, or
 
6

--------------------------------------------------------------------------------




l)     Agreement. Enter into any agreement obligating the Company to undertake
any of the matters set forth in paragraphs (a) through (k) above.


Except as expressly provided herein, no provision of this Note shall alter or
impair the obligation of the Company, which is absolute and unconditional, to
pay the principal of, interest and liquidated damages (if any) on, this Note at
the time, place, and rate, and in the coin or currency, herein prescribed. This
Note is a direct debt obligation of the Company.


If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.


Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Company or the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.
 
If any provision of this Note is invalid, illegal or unenforceable, the balance
of this Note shall remain in effect, and if any provision is inapplicable to any
person or circumstance, it shall nevertheless remain applicable to all other
persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.


Whenever any payment or other obligation hereunder shall be due on a day other
than a business day, such payment shall be made on the next succeeding business
day.
 
7

--------------------------------------------------------------------------------




To the extent it may lawfully do so, the Company hereby agrees not to insist
upon or plead or in any manner whatsoever claim, and will resist any and all
efforts to be compelled to take the benefit or advantage of, usury laws wherever
enacted, now or at any time hereafter in force, in connection with any claim,
action or proceeding that may be brought by any Purchaser in order to enforce
any right or remedy under this Note. Notwithstanding any provision to the
contrary contained in this Note, it is expressly agreed and provided that the
total liability of the Company under this Note for payments in the nature of
interest shall not exceed the maximum rate permitted by law (the “Maximum
Rate”), and, without limiting the foregoing, in no event shall any rate of
interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
this Note exceed such Maximum Rate. It is agreed that if the maximum contract
rate of interest allowed by law and applicable to this Note is increased or
decreased by statute or any official governmental action subsequent to the date
hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate applicable to this Note from the effective date of such increase or
decrease forward, unless such application is precluded by applicable law. If
under any circumstances whatsoever, interest in excess of the Maximum Rate is
paid by the Company with respect to the indebtedness evidenced by this Note,
such excess shall be applied to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at Holder’s election in the event any principal amount remains
outstanding.


All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Texas, without regard to the
principles of conflicts of law thereof. Each part agrees that all legal
proceedings concerning the interpretations, enforcement and defense of this Note
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of Dallas, Texas (the “Dallas Courts”). Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
Dallas Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or such Dallas Courts are improper or inconvenient venue for
such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.


IN WITNESS WHEREOF, Driveitaway, Inc. has caused this Note to be duly executed
by a duly authorized officer as of the date first above indicated.
 

       
DRIVEITAWAY, INC.
 
   
   
    By:   /s/ David Sola  

--------------------------------------------------------------------------------

Name: David Sola
Title: Chairman

 
8

--------------------------------------------------------------------------------



EXHIBIT A
 


The undersigned, hereby represents that Driveitaway, Inc. is in compliance with
all of its covenants specified in that certain Amended and Restated Promissory
Note originally dated as of October 20, 2006, executed by such party with its
principal place of business located at 17 East Vassar Road, Audubon, NJ 08610,
in favor of Trident Growth Fund, L.P., with its principal place of business at
700 Gemini, Houston, Texas 77058.
 
 

       
DRIVEITAWAY, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: David Sola
Title: Chairman

 
9